Citation Nr: 0739548	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-11 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right thumb fracture with arthritis, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1945 to November 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. The veteran had a hearing before the Board in August 
2005 and the transcript is of record.

According to the evidence on file, a Motion To Advance On The 
Docket (AOD) was granted by the Board, due to good or 
sufficient cause shown, in accordance with the provisions of 
38 U.S.C.A. § 7107 (West 2002 and Supp. 2007) and 38 C.F.R. § 
20.900(c) (2007).

The case was brought before the Board in January 2006, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claims, to include affording him a VA 
examination. The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issues on appeal.  


FINDINGS OF FACT

1.  The veteran is naturally a right-hand dominant 
individual.

2.  The veteran's right thumb fracture is manifested by 
ankylosis of the thumb, arthritis (evidenced by x-rays), 
persistent pain, weakness and fatigue to the extent that the 
veteran became a left-hand dominant individual.  

3.  The veteran's condition does not present an exceptional 
or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent, but 
no greater, for right thumb fracture with arthritis have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, 
Diagnostic Codes (DCs) 5152 and 5224 (2007).

2.  The evidence does not warrant further referral for 
consideration of an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by a letter 
sent to the veteran in October 2002 and March 2006.  Those 
letters advised the veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2006).  The 2006 letter told 
him to provide any relevant evidence in his possession.  Cf. 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The 2006 letter also advised the veteran of 
how disability rating and effective dates are determined.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a veteran before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO last provided the veteran an appropriate VA 
examination in December 2006.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's thumb condition since he was last 
examined nor does the veteran allege worsening of his 
condition since the 2006 VA examination.  The veteran has not 
reported receiving any recent treatment specifically for this 
condition (other than at VA, which records are in the file), 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The 2006 VA examination reports are thorough and 
supported by VA outpatient treatment records.  There is no 
rule as to how current an examination must be, and the Board 
concludes the examinations in this case are adequate upon 
which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.

Increased Rating (Right Thumb)

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155. Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

While it is essential to consider the history of a particular 
disability, the primary concern in cases of increased rating 
claims, such as the disability in this case, is the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); see also 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 
Vet. App. 282 (1991). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under  38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. § 4.45.  

The veteran alleges his right thumb condition causes 
deformity and loss of use of the entire right hand.  This is 
problematic for him because he is naturally a right-handed 
individual.  He alleges he had to stop working 20 years ago 
due to his inability to use his right hand and has had to 
learn to become a left-handed individual over the years.  

The veteran's right thumb condition is currently rated under 
Diagnostic Code 5224 for ankylosis of the thumb.  38 C.F.R. §  
4.71a, DC 5224.  Specifically, the veteran is rated for 
favorable ankylosis of the thumb, which is rated as 10 
percent disabling.  A 20 percent rating under DC 5224 is 
warranted if the ankylosis is "unfavorable." That is, the 
thumb will be rated an "unfavorable ankylosis" when the 
carpometacarpal or interphalangeal joint is ankylosed, and 
there is a gap of more than two inches (5.1 cm.) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  38 C.F.R. § 4.71a, Evaluation of 
Ankylosis or Limitation of Motion of Single or Multiple 
Digits of the Hand, Note (4)(iii).  

Here, the medical evidence throughout the relevant time 
period includes many manifestations of the veteran's thumb, 
to include the thumb being "frozen" or "locked" in 
position with no movement.  The veteran was most recently 
afforded a VA examination in December 2006 where the examiner 
found a very large osteoarthritic protrusion of the first 
carpal-metacarpal joint which was painful on palpitation.  
The right thumb was described as held in adduction with a 1.5 
cm gap between the MP joint of the thumb and the MP joint of 
the second digit.

In regard to the ankylosis manifestation of the veteran's 
condition, the medical evidence does not indicate the 
veteran's right thumb is unfavorably ankylosed as defined in 
the regulations.  Id.  Accordingly, under 5224, a 10 percent 
rating is the highest rating the veteran may receive.

However, DC 5224 also calls for consideration of whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  See 38 C.F.R. § 4.71a, DC 5224 Note.  
In this case, for reason explained below, the Board finds 
rating under amputation of the right thumb by analogy is 
warranted.

Initially, the Board notes the RO did not explicitly consider 
or advise the veteran of regulations pertaining to amputation 
or interference with overall function of the hand.  When the 
Board addresses an issue that was not addressed by the RO, 
consideration must be given to whether the veteran will be 
prejudiced by the Board's consideration of the issue in the 
first instance. See VAOPGCPREC 16-92 (1992).  Here, the Board 
concludes that even though the veteran has not been provided 
notice of the pertinent diagnostic codes that may be applied 
by analogy, his due process rights are not violated by this 
Board decision. As will be explained more thoroughly below, 
consideration of alternative diagnostic codes is an 
interwoven aspect of increased rating claims.  Although the 
RO did not explicitly identify other diagnostic codes 
considered, it made the determination that the veteran was 
not entitled to a higher rating for his disability under any 
code.  Therefore, the RO at the very least considered 
alternative diagnostic codes in denying the veteran's claim.  
Indeed the RO thoroughly indicates all medical findings of 
the manifestations of the veteran's right thumb in rendering 
its decision in the Statement of the Case and Supplemental 
Statement of the Case.  Finally, the Board finds no prejudice 
because the veteran's claim is being granted.

Amputation of the thumb is rated under DC 5152.  A 20 percent 
rating is warranted where the dominant thumb amputation is at 
the distal joint or through distal phalanx.  A 30 percent 
rating is awarded where the dominant thumb amputation is at 
the metacarpophalangeal (MP) joint or through proximal 
phalanx and a 40 percent rating is warranted where the 
dominant thumb amputation is with metacarpal resection.  38 
C.F.R. § 4.71a, DC 5152. 

The veteran's right thumb condition as a whole encompasses 
many manifestations, to include favorable ankylosis (as 
discussed above), arthritis (evidence by x-ray), pain and 
weakness decreasing the functionability of the entire right 
hand.

Again, the veteran was last afforded a VA examination in 
December 2006 where he was diagnosed with mild deformity over 
the base of the first metacarpal with extensive arthritis 
over the first carpometacarpal joint and a moderate 
subluxation of the metacarpophalangeal joint of the right 
thumb.  Past examinations similarly diagnosed the veteran 
with status post fracture with osteoarthritis, moderately 
severe, of the right carpal metacarpal joint.  

In regard to functionability, the December 2006 examiner 
opined as follows:

[The veteran's] condition about the right thumb 
has increased over the years with the progressive 
arthritis involving the carpometacarpal joint 
secondary to the fracture sustained to the base 
of the first metacarpal with resultant marked 
limitation of motion of the base of the thumb 
associated with pain and weakness and fatigue of 
the thumb and for the past 15 to 20 years, he has 
basically not functionally used his right thumb 
normally and has used his right hand as a helping 
hand only for holding and supporting items using 
his lateral four fingers and not his thumb. 
Because of the persistent pain, weakness and 
fatigue noted over the base of his right thumb 
secondary to the old fracture, he has basically 
become a left-hand dominant individual over the 
last 15 to 20 years because of the above 
progressive condition involving his right thumb, 
all stemming from a service connected injury of 
1946. (Emphasis added).

According to the examination results, it is clear the 
veteran's function of the entire right hand is impaired due 
to the veteran's old right thumb injury.  The examiner made 
clear, however, that the veteran's four other right fingers 
do not exhibit limitation of motion, but rather the veteran 
finds it difficult and painful to use the entire hand for any 
length of time due to his right thumb weakness and fatigue.  
In light of these functional loss considerations, application 
of DC 5152 for amputation of thumb by analogy is warranted.  
See 38 C.F.R. §§ 4.40, 4.45; see also 38 C.F.R. §4.71a, DC 
5224, Note.

The veteran's old fracture and arthritis is primarily 
described as being over the proximal portion of the first 
metacarpal on his right hand.  Accordingly, a 30 percent 
rating is warranted for amputation of the dominant thumb at 
the MP joint or through proximal phalanx.  A higher rating of 
40 percent is not warranted unless the veteran's 
manifestations are analogous to an amputation of the right 
thumb with metacarpal resection.  That is not the case here.

No other arguably applicable diagnostic code would render a 
rating greater than 30 percent.  Diagnostic codes dealing 
with arthritis (5003) and limitation of motion of the thumb 
(5228) although applicable are not more advantageous because 
they do not provide for a rating greater than 30 percent.  
Other codes, such as limitation of motion of other fingers 
(5229, 5230) or amputation of multiple fingers of the right 
hand (5125-5151) are inapplicable here because the medical 
evidence does not support a finding of limitation of motion 
of the other fingers.    

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran.  In this 
case, the Board finds the veteran is entitled to an increased 
rating of 30 percent, but no higher, for his right thumb 
disability.  There is no other provision upon which to assign 
a rating greater than 30 percent for the veteran's right 
thumb condition.

Extra-Schedular Considerations

The veteran indicates he has not worked in over 20 years 
solely  because of his inability to use his right hand.  It 
appears as though the veteran is raising the question of an 
extraschedular rating.  

The RO did not expressly consider whether an extraschedular 
rating is appropriate for the veteran's right elbow 
condition.  Again, when the Board addresses an issue that was 
not addressed by the RO, consideration must be given to 
whether the veteran will be prejudiced by the Board's 
consideration of the issue in the first instance.  In this 
case, the veteran's due process rights are not violated by 
this Board decision for the following reasons.  

The relevant regulation regarding extraschedular ratings was 
included in the January 2004 statement of the case.  The 
question of an extraschedular rating is a component of the 
veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  While the Board does not have 
the authority to grant an extraschedular evaluation in the 
first instance, it is not precluded from reviewing an RO 
determination that referral is not warranted and confirming 
that decision.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(Board may consider whether referral to "appropriate first-
line officials" for extraschedular rating is required).  The 
Board is also not precluded from concluding, on its own, that 
referral for extraschedular consideration is not warranted.  
See Bagwell, 9 Vet. App. at 339 (Board may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own).  

According to Bagwell, it is proper for the Board, in the 
first instance, to determine whether referral for an 
extraschedular evaluation is warranted.  The veteran had an 
opportunity to present argument on this issue (i.e., as to 
how the service-connected disorder affects his ability to 
work).  Also, he is not prejudiced by the Board's 
consideration of this issue because "if the appellant has 
raised an argument or asserted the applicability of a law . . 
. it is unlikely that the appellant could be prejudiced if 
the Board proceeds to decision on the matter raised."  
VAOPGCPREC 16-92 at 7-8; see also Bagwell, 9 Vet. App. 337. 

An extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1) is not warranted.  In exceptional cases 
where schedular evaluations are found to be inadequate, the 
RO may refer a claim to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, for 
consideration of "an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities."  
38 C.F.R. § 3.321(b)(1).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.

As explained above, past VA examiners have noted the 
veteran's limitations on using his right hand due to his old 
right thumb injury. The examiners have also noted the 
veteran's contention that he stopped working due to his 
inability to use the right hand.  These are the 
considerations the Board took into account in applying the 
amputation diagnostic code by analogy and awarding a higher 
rating here. 

Although a serious condition, the veteran's right hand has 
not impeded his daily self-care and ability to do most 
activities.  Indeed, he has trained himself to be a left-hand 
dominant individual.  The veteran's condition has never 
required extensive in-patient care or surgery, aside from the 
initial injury in 1946. 

Although the Board sympathizes with the veteran's inability 
to perform his first choice of occupation, the veteran does 
not have an "exceptional or unusual" disability.  The 
"unusual" effect the veteran's condition has on his right 
hand functionability, moreover, has already been compensated 
by the rating currently assigned.  He is employable for any 
type of work that is not physically strenuous or requires 
excessive use of his right hand.  It is clear his current 
unemployment has more to do with his age than his disability.  
There is no competent evidence of record which indicates that 
the veteran's disability has cause marked interference with 
employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  His symptoms do include functional 
limitation of the right hand, but this is the type of 
impairment contemplated in the disability rating that has 
been assigned.  In other words, he does not have any symptoms 
from his service-connected disorders that are unusual or are 
different from those contemplated by the schedular criteria.  

While the veteran has asserted that this disability causes 
pain and impairment, such impairment is contemplated in the 
disability rating that has been assigned.  The Board is not 
disputing that the veteran's condition affects his social, 
occupational and daily life.  Clearly, it does.  However, 
loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Therefore, to the extent the 
veteran's right thumb condition has resulted in his inability 
to perform certain types of jobs, that is part of the 
consideration in assigning him a 30 percent disability 
rating.  

Thus, there is no basis for consideration of an 
extraschedular evaluation.  See 38 C.F.R. § 3.321(b)(1); see 
also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). There is 
nothing in the evidence of record to indicate that the 
application of the regular schedular standards is impractical 
in this case.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).


ORDER

Entitlement to an increased evaluation for residuals of the 
right thumb fracture with arthritis of 30 percent, but no 
greater, is granted subject to the laws and regulations 
governing monetary awards.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


